


Exhibit 10.1
EXECUTION COPY
LENDER JOINDER AGREEMENT
This LENDER JOINDER AGREEMENT (“Agreement”) is entered into as of December 16,
2013, among AMERICAN RESIDENTIAL LEASING COMPANY, LLC, a Delaware limited
liability company (the “Borrower”), AMERICAN RESIDENTIAL PROPERTIES, INC., a
Maryland corporation (the “Parent”), as a Guarantor, AMERICAN RESIDENTIAL GP,
LLC, a Delaware limited liability company (“American Residential GP”), as a
Guarantor, AMERICAN RESIDENTIAL PROPERTIES OP, L.P., a Delaware limited
partnership (the “Operating Partnership”), as a Guarantor, AMERICAN RESIDENTIAL
PROPERTIES TRS, LLC, a Delaware limited liability company (“American Residential
TRS”), as a Guarantor (the Guarantors and the Borrower, collectively, the “Loan
Parties” and each individually, a “Loan Party”), JPMORGAN CHASE BANK, N.A. (the
“New Lender”) and BANK OF AMERICA, N.A., as Administrative Agent (in such
capacity, the “Administrative Agent”) and as L/C Issuer.
WITNESSETH
WHEREAS, a revolving credit facility has been extended to the Borrower pursuant
to the Amended and Restated Credit Agreement, dated as of September 17, 2013 (as
amended, modified, supplemented, increased and extended from time to time, the
“Credit Agreement”), among the Loan Parties, the Lenders identified therein, the
Administrative Agent, and Bank of America, N.A. as L/C Issuer;
WHEREAS, pursuant to Section 2.14 of the Credit Agreement, the Borrower is
permitted to increase the Aggregate Commitments by up to $210,000,000 with
additional Commitments and has requested that the New Lender provide an
additional Commitment of $40,000,000 under the Credit Agreement; and
WHEREAS, the New Lender is willing to provide a $40,000,000 Commitment under the
Credit Agreement.
NOW, THEREFORE, IN CONSIDERATION of the premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:
1.Defined Terms. Capitalized terms used herein but not defined herein shall have
the meanings assigned to such terms in the Credit Agreement.
2.    Revolving Commitment. The New Lender hereby agrees that from and after the
date hereof, the New Lender shall have a Commitment of $40,000,000 with respect
to the Credit Agreement (the “Revolver Increase”). The Loan Parties and the New
Lender hereby acknowledge, agree and confirm that the New Lender shall from and
after the date hereof be a party to the Credit Agreement and a “Lender” for all
purposes of the Credit Agreement and the other Loan Documents, and shall have
all of the rights and obligations of a Lender under the Credit Agreement and the
other Loan Documents as if the New Lender had executed the Credit Agreement.
3.    Representations and Warranties of New Lender. The New Lender
(a) represents and warrants that (i) it is an Eligible Assignee, has received a
copy of the Credit Agreement, and has received or has been accorded the
opportunity to receive copies of the most recent financial statements delivered
pursuant to Section 6.01 of the Credit Agreement, and such other documents and
information as it deems appropriate to make its own credit analysis and decision
to enter into this Agreement, and (ii) it has, independently and without
reliance upon the Administrative Agent or any other Lender and based on such
documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Agreement; and (b) agrees that it will,
independently and without reliance on the Administrative Agent or any other
Lender, and based on such documents and information as it shall deem appropriate
at the time, continue to make its own credit decisions in taking or not taking
action under the Loan Documents.
4.    Conditions Precedent. This Agreement shall be effective as of the date
hereof upon satisfaction of each of the following conditions precedent:
(a)    receipt by the Administrative Agent of this Agreement executed by the
Loan Parties, the New Lender, the L/C Issuer and the Administrative Agent;
(b)    receipt by the Administrative Agent of a certificate signed by a
Responsible Officer of each Loan Party (A) certifying and attaching the
resolutions adopted by such Loan Party approving or consenting to the Revolver
Increase contemplated by this Agreement, and (B) certifying that, before and
after giving effect to such Revolver Increase, (x) the representations and
warranties contained in Article V of the Credit Agreement and the other Loan
Documents are true and correct in all material respects on and as of the
effective date of this Agreement, except to the extent that (1) such
representations and warranties specifically refer to an earlier date, in which
case they are true and correct as of such earlier date, (2) any representation
or warranty that is already by its terms qualified as to “materiality”,
“Material Adverse Effect” or similar language shall be true and correct in all
respects as of such date after giving effect to such qualification and (3) the
representation and warranty contained in subsection (a) of Section 5.05 of the
Credit Agreement shall be deemed to refer to the most recent statements
furnished pursuant to subsection (a) or (b) of Section 6.01 of the Credit
Agreement, and (y) as of the effective date of this Agreement, no Default
exists;
(c)    receipt by the Administrative Agent, for the account of the New Lender, a
fee (the “New Lender Upfront Fee”) equal to $200,000;
(d)    receipt by the Arranger of all fees payable to the Arranger in connection
with the Revolver Increase pursuant to and in accordance with the terms of the
Fee Letter; and
(e)    receipt by the Administrative Agent of an Administrative Questionnaire
completed by the New Lender and any documentation required to be delivered by
the New Lender pursuant to Section 3.01 of the Credit Agreement;
5.    Reaffirmation of Obligations. The Borrower and each of the other Loan
Parties, as to itself only, (a) acknowledges and consents to all of the terms
and conditions of this Agreement, (b) affirms all of its obligations under the
Loan Documents and (c) agrees that this Agreement and all documents executed in
connection herewith do not operate to reduce or discharge the Borrower’s or such
other Loan Party’s obligations under the Loan Documents.
6.    Reaffirmation of Security Interests. The Borrower and each of the other
Loan Parties, as to itself only, (a) affirms that each of the Liens granted in
or pursuant to the Loan Documents are valid and subsisting and (b) agrees that
this Agreement shall in no manner impair or otherwise adversely affect any of
the Liens granted in or pursuant to the Loan Documents.
7.    Counterparts. This Agreement may be executed in counterparts (and by
different parties hereto in different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. Delivery of an executed counterpart of a signature page of this
Agreement by telecopy or other electronic imaging means shall be effective as
delivery of a manually executed counterpart of this Agreement.
8.    Governing Law. THIS AGREEMENT AND ANY CLAIMS, CONTROVERSY, DISPUTE OR
CAUSE OF ACTION (WHETHER IN CONTRACT OR TORT OR OTHERWISE) BASED UPON, ARISING
OUT OF OR RELATING TO THIS AGREEMENT AND THE TRANSACTIONS CONTEMPLATED HEREBY
AND THEREBY SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF
THE STATE OF NEW YORK.
[Signature Pages Follow]








--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Borrower, the Guarantors, the New Lender and the
Administrative Agent have caused this Agreement to be executed by their officers
thereunto duly authorized as of the date hereof.
 
 
 
 
 
 
BORROWER:
 
 
 
 
 
 
AMERICAN RESIDENTIAL LEASING
COMPANY, LLC
 
 
 
 
 
 
 
By:
 
/s/ Stephen G. Schmitz
 
 
 
 
Name: Stephen G. Schmitz
 
 
 
 
Title: Chief Executive Officer










































[Signature Pages to Lender Joinder Agreement]

--------------------------------------------------------------------------------




 
 
 
 
 
 
GUARANTORS:
 
AMERICAN RESIDENTIAL PROPERTIES,
INC.
 
 
 
 
 
 
 
By:
 
/s/ Stephen G. Schmitz
 
 
 
 
Name: Stephen G. Schmitz
 
 
 
 
Title: Chief Executive Officer
 
 
 
 
 
 
 
AMERICAN RESIDENTIAL GP, LLC
 
 
 
 
 
 
 
By:
 
/s/ Stephen G. Schmitz
 
 
 
 
Name: Stephen G. Schmitz
 
 
 
 
Title: Chief Executive Officer
 
 
 
 
 
 
 
AMERICAN RESIDENTIAL PROPERTIES
OP, L.P.
 
 
 
 
 
By: American Residential GP, LLC, its general partner
 
 
 
 
 
 
 
By:
 
/s/ Stephen G. Schmitz
 
 
 
 
Name: Stephen G. Schmitz
 
 
 
 
Title: Chief Executive Officer
 
 
 
 
 
 
 
AMERICAN RESIDENTIAL PROPERTIES
TRS, LLC
 
 
 
 
 
 
 
By:
 
/s/ Stephen G. Schmitz
 
 
 
 
Name: Stephen G. Schmitz
 
 
 
 
Title: Chief Executive Officer
 
 
 
 
 






















[Signature Pages to Lender Joinder Agreement]

--------------------------------------------------------------------------------






 
 
 
 
 
 
NEW LENDER:
 
JPMORGAN CHASE BANK, N.A., as a Lender
 
 
 
 
 
 
 
By:
 
/s/ Chiara Carter
 
 
 
 
Name: Chiara Carter
 
 
 
 
Title: Vice President























                        







[Signature Pages to Lender Joinder Agreement]



--------------------------------------------------------------------------------




 
 
 
 
 
 
ADMINISTRATIVE AGENT
AND L/C ISSUER:
 
 
 
BANK OF AMERICA, N.A., as a Administrative
Agent and L/C Issuer
 
 
 
 
 
 
 
 
 
By:
 
/s/ Michael J. Kauffman
 
 
 
 
Name: Michael J. Kauffman
 
 
 
 
Title: Vice President


































[Signature Pages to Lender Joinder Agreement]